Exhibit 10.1
 
GUARANTY AGREEMENT
 
This Guaranty Agreement (this “Guaranty”), dated as of November __, 2011, is
entered into by Juhl Wind, Inc., a Delaware corporation (“Guarantor”), in favor
of and for the benefit of Geo Investors Renewable Infrastructure Fund, LP, a
Delaware limited partnership (“Investor”).

 
RECITALS:
 
A.           Investor is contemplating an investment in Juhl Valley View, LLC, a
Delaware limited liability company (“JVV”), and upon making an investment in
JVV, Investor will become a Member thereof (as such term is defined in JVV’s
Limited Liability Company Agreement (“Operating Agreement”)).
 
B.           JVV is an owner of Valley View Wind Investors, LLC (“VVWI”), which
in turn is the 99% owner of Valley View Transmission, LLC (“VVT”), the owner of
that certain 10MW wind farm located in Murray County Minnesota and commonly
known as the Valley View Wind Farm (the “Project”).
 
C.           As part of the Project, Gamesa Wind US, LLC (“Gamesa”) has provided
certain warranties and guarantees with respect to the Project’s turbines for a
period of 5 years from the Average Commissioning Turbine Date (as such term is
defined in the Turbine Supply Agreement by and between Gamesa and VVT) (“Current
Turbine Warranty”).  Investor is seeking reassurance that the Project’s turbines
will continue to have parts and labor warranty coverage once the Current Turbine
Warranty has expired.
 
D.           As part of the Operating Agreement, certain Members thereof (i.e.
the Preferred Members (as defined therein)) are entitled to guaranteed payments
as specified therein, and Investor is seeking reassurances that JVV will have
the funds to pay such guaranteed payments to Investor (the “Guaranteed
Payments”).


E.           Pursuant to Section 11.4 of the Operating Agreement, the Preferred
Members have the right to require JVV to repurchase the equity owned by such
Preferred Members on the terms specified therein (the “Put Right”), and Investor
is seeking reassurance that JVV will have the funds to repurchase such equity
from Investor as required.
 
F.            Investor as part of its ownership in JVV is seeking access to the
management meetings and decisions of JVV, VVWI and VVT.
 
G.           Guarantor, as an affiliate of JVV and as the parent company of a
Member thereof, will directly and/or indirectly benefit from an investment by
the Investor in JVV.
 
NOW THEREFORE, based on the foregoing and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and in order to
induce Investor to invest in JVV, Guarantor hereby covenants and agrees as
follows:
 
1.           Capitalized terms used in this Guaranty and not otherwise defined
herein shall have the meanings assigned to them in the Operating Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.      Guaranty.  Subject to the provisions hereof:
 
(a)           Guarantor hereby irrevocably and unconditionally guarantees, as
primary obligor and not merely as surety, that should Gamesa fail to extend the
parts and labor warranty on the Project turbines after the Current Turbine
Warranty expires, Guarantor shall agree to provide or secure a warranty for an
additional period not to exceed five years on the parts and labor to assure
proper operation of such turbines at a price substantially equivalent to the
then-current industry rate for providing such warranty, which warranty shall
provide substantially the same parts and labor warranty coverage as the Current
Turbine Warranty.
 
(b)           Guarantor hereby irrevocably and unconditionally guarantees, as
primary obligor and not merely as surety, the timely payment of any and all
Guaranteed Payments required to be paid  to Investor under the Operating
Agreement as and when due.
 
(c)             Guarantor hereby irrevocably and unconditionally guarantees, as
primary obligor and not merely as surety, the timely payment of any and all
amounts payable upon exercise of a Put Right by Investor; provided, however,
that Guarantor shall have up to six months from the date that JVV fails to pay
the purchase price for the Put Right (“Put Right Payment”) to make such Put
Right Payment, and should Guarantor fail to make the Put Right Payment within
such six month period, the principal amount owed by Guarantor to Investor shall
be increased by an additional 10%.
 
(d)           The aggregate amount payable under this Guaranty shall not exceed
Two Million Five Hundred Thousand Dollars ($2,500,000.00) plus any amounts
payable under Section 7 below.
 
(e)           Guarantor shall use commercially reasonable efforts to have
Investor invited or provided access to all meetings or copies of written
consents of the Board of Managers of JVV, VVWI and VVT, including, without
limitation, by requesting that Investor or a representative thereof be elected
as a manager of such entity, be granted formal observer rights, be granted
informal observer rights, or otherwise provided with copies of all minutes or
written consents from such meetings, to the extent that such information is not
deemed confidential.  Notwithstanding the foregoing, any such access shall be
subject to the approval of the members and management of each such respective
entity, and as such, is not a guarantee of same, but instead, Guarantor’s
commitment to seek same on behalf of Investor.
 
(f)            The liability of Guarantor under this Guaranty shall be
terminated automatically and this Guaranty shall be of no further force and
effect upon the earliest to occur of (i) 10 years and 30 days from the date of
this Guaranty or (ii) the securing of parts and labor warranty coverage for the
Project turbines for a period of an additional five years in excess of the
Current Turbine Warranty, the full and indefeasible payment of the entire
Capital Account of Investor and all Guaranteed Payments required to be paid to
Investor for a period of 10 years from the date hereof and the expiration or
exercise of the Put Right for Investor.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Demands and Notice.  A demand made by Investor upon Guarantor under
Section 2 hereof (hereinafter referred to as a “Demand”) shall be in writing and
shall briefly specify the default being alleged and the action being requested
or the amount of the payment due thereunder, with a specific statement that
Investor is calling upon Guarantor to pay or act under this Guaranty.


4.           Effect of Advancement of Funds.  In addition to the items set forth
in Section 2 hereof, and notwithstanding that JVV shall have complied with all
of its payment obligations to Investor, should Guarantor (or any of its
subsidiaries or affiliates) be subsidizing Guaranteed Payments to Investor
(each, an “Advancement”) for a period in excess of one year (“Advancement Period
Threshold”), then Guarantor (collectively with its subsidiaries and affiliates)
shall maintain a Positive Tangible Net Worth in an amount at least equal to the
full amount of the remaining Guaranteed Payments (up to ten years) (“Advancement
Reserve”).  For purposes of clarity, the required Advancement Reserve shall not
in and of itself serve as a prohibition on the ability of Guarantor to take on
additional debt or to have liens placed on the assets of Guarantor.  As used
herein, “Positive Tangible Net Worth” is calculated by taking a Guarantor's
total assets and subtracting its current liabilities, long term liabilities and
contingent liabilities, all calculated in accordance with generally accepted
accounting procedures, consistently applied.


Notwithstanding the foregoing, it shall not be an Advancement if Guarantor (or
any of its subsidiaries or affiliates) is using funds which have previously been
paid to Guarantor in respect of its equity interest in JVV (e.g. via a dividend
or distribution) to pay Investor.


Should a force majeure event occur, the force majeure event shall be excluded,
in all respects, from the determination of the Advancement Period Threshold.


Subject to the foregoing, should Advancements continue for a period in excess of
the Advancement Period Threshold, Guarantor may, in lieu of establishing the
Advancement Reserve, utilize its call right set forth in Section 8
hereof.  Should Advancements continue for a period in excess of the Advancement
Period Threshold, Investor shall at its option have the immediate ability to
exercise its Put Right.
 
For purpose of confirming the amount of the Advancement Reserve, Investor shall
look to Guarantor’s public filings, or if Guarantor is no longer a publicly
traded company, Investor shall have the right on a quarterly basis to audit the
books and records of Guarantor to confirm the information reported by
Guarantor.  Any such audits shall be at Investor’s expense.
 
5.             Representations and Warranties.  Guarantor represents and
warrants that:
 
(a)           it is a corporation duly organized and validly existing under the
laws of the State of Delaware and has the corporate power and authority to
execute, deliver and carry out the terms and provisions of the Guaranty;
 
(b)           no authorization, approval, consent or order of, or registration
or filing with, any court or other governmental body having jurisdiction over
Guarantor is required on the part of Guarantor for the execution and delivery of
this Guaranty;
 
(c)           this Guaranty has been duly authorized by all necessary corporate
action, has been duly executed and delivered, and constitutes a valid and
legally binding agreement of Guarantor, except as the enforceability of this
Guaranty may be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity;
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           There are no pending bankruptcy or like proceedings against or
involving Guarantor, or, to the best of the undersigned's knowledge, threatened
bankruptcy or like proceedings against or involving Guarantor, under the United
States Bankruptcy Code or any chapter thereof or any like statute, state or
federal;
 
(e)           Guarantor is not in default in the payment of the principal of or
interest on any of its indebtedness for borrowed money in excess of 5% of its
then current total liabilities, and is not in material default under any
instrument or agreement under and subject to which any such indebtedness for
borrowed money has been issued, and no event has occurred and is continuing
under the provisions of any such instrument or agreement which, with the lapse
of time or the giving of notice, or both, would constitute an event of default;
 
(f)           Guarantor has capital sufficient to carry on its
business.  Guarantor is solvent (i.e., the fair market value of its assets
exceed its debts) and able to satisfy its debts as they mature.  Guarantor now
owns property having a value, both at fair valuation and at present fair salable
value, greater than the amounts required to pay Guarantor's
debts.  Notwithstanding the foregoing, Investor acknowledges that Guarantor
intends to secure one or more additional lines of credit and/or sell additional
equity in the regular course of its business in order to provide additional
capital to operate and/or expand its business.  The creation of the additional
debt instruments and/or sale of equity shall not constitute a breach of this
representation and warranty so long as the other covenants of this Guaranty
continue to be observed.
 
(g)           All Financial Statements of Guarantor submitted to the Investor
have been prepared in accordance with sound accounting practices and GAAP on a
basis, except as otherwise noted therein, consistent with the previous fiscal
year and present fairly the financial condition of Guarantor and the results of
the operations for Guarantor as of such date and for the periods indicated.
Since the June 30, 2011 financial statement submitted by Guarantor to the
Investor, there has been no material change in the financial condition or in the
assets or liabilities of Guarantor which will affect the performance of its
obligations hereunder; and
 
(h)           The representations of Subsections (d) and (f) of this Section 5
shall survive until the expiration of the Put Right of the Investor as set forth
in the Operating Agreement.
 
6.             Covenants of Guarantor.


(a)           Tangible Net Worth.  As of the end of each of its fiscal quarters
beginning with the Effective Date of the Guaranty Agreement, Guarantor
(collectively with its subsidiaries and affiliates) shall maintain a Positive
Tangible Net Worth.  For purposes of clarity, the foregoing shall not prohibit
Guarantor from securing one or more additional lines of credit or from granting
security interests in Guarantor’s assets, in which case the assets shall
continue to be treated as assets for purposes of this Section 6(a).
 
(b)           Pledge of Ownership in JVV.  Guarantor agrees, as security for the
prompt and complete payment and performance when due of its obligations
hereunder, to assign, grant and pledge to, and subject to a continuing security
interest in favor of Investor of all the rights, title and interest of Guarantor
in and to Juhl Wind Asset Investment, Inc.’s equity holdings in JVV (the
“Collateral”).   So long as no breach has occurred and is continuing, Guarantor
reserves the right to, and shall be entitled to, (i) use and possess the
Collateral (except to possess any certificates representing the securities),
(ii) exercise all of its rights in respect of the Collateral and (iii)  receive
all income and other distributions from the Collateral.
 
 
4

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the pledge shall be released and the Collateral
shall be returned to Guarantor under the following circumstances: (i) if
Guarantor offers at any time to make an advancement in the aggregate amount of
one half of the outstanding Class A Guaranteed Payment or (ii) if Guarantor
offers at any time to pay off Investor in full.
 
(c)           Creation of Reserve.  Should this Guaranty remain in effect nine
years from the date of execution, Guarantor shall directly and/or shall cause
JVV to begin to create a reserve (“Reserve”) for any and all payments due to
Investor in connection with the Put Right or other Guaranteed Payments on the
date that is ten years from the date hereof (collectively, the “10 Year
Payments”) with the amount of such Reserve (which may include funds from both
Guarantor and/or JVV) being equal to at least the following:

 

  Time Prior to 10 years   Minimum Amount of Reserve   4 quarters   10% of 10
Year Payments   3 quarters   25% of 10 Year Payments   2 quarters   50% of 10
Year Payments   1 quarter   75% of 10 Year Payments

 
7.           Failure to Pay.  In the event of Guarantor’s failure to pay any
amount due hereunder, which breach has not been cured within 30 days of receipt
of written notice from Investor notifying Guarantor of such breach, and such
breach remains ongoing, Investor shall have the following remedies:


(a)           The Put Right set forth in Section 11.4 of the Operating Agreement
shall become immediately vested;


(b)           Investor shall have the right, at its election, but not the
obligation, to do any of the following:  (i) vote or exercise any and all of
Guarantor’s rights or powers by virtue of ownership of the Collateral; (ii) sell
or otherwise dispose of any or all of the Collateral; or (iii) exercise any
other or additional rights or remedies granted to a secured party under the
UCC.  The above notwithstanding, if Investor elects to utilize any of the above
rights with respect to the Collateral, Guarantor shall be entitled to offer to
pay off Investor in full, and in response thereto, regardless if Investor
accepts such offer, Investor shall immediately release its security interest in
the Collateral, return the Collateral to Guarantor and shall no longer possess
any security rights therein.


8.       Call Right.


(a)           Guarantor or JVV (as determined by Guarantor) shall have the
option to require Investor to sell all, but not less than all, of the equity
interests held by Investor in JVV (the “Call”) at any time when Guarantor is
called upon to (i) make any payments to Investor hereunder or (ii) specifically
reserve funds for the benefit of Investor in accordance with the terms
hereof.  By way of clarification, the Call shall not be triggered by a mere
advancement of funds from Guarantor to JVV.  The Call may be exercised, if at
all, by giving written notice to Investor of the intent to exercise the Call
(the “Call Notice”), which notice shall provide for a closing (the “Call
Closing”) no more than sixty days following the date of the Call Notice, unless
otherwise agreed by the parties.
 
 
5

--------------------------------------------------------------------------------

 


(b)           If the Call is exercised, the purchase price for Investor’s equity
interests in JVV shall be the amount paid by Investor for such interest less any
amount previously paid to the Investor in excess of any guaranteed payments or
distributions, including the Guaranteed Payments that have already been
declared, plus the remaining amount of Guaranteed Payments which Investor would
have been entitled to receive over the initial ten year period if the Call had
not been exercised.


(c)           At the closing, Investor shall deliver to Guarantor or JVV (as
applicable) a duly executed and acknowledged instrument of assignment that must
transfer the equity interests free and clear of all liens, claims, charges,
security interests and encumbrances.  At the closing of the purchase of the
equity interests, payment of the purchase price shall be made in U.S. currency
by cash or delivery of a certified check or bank draft payable to the order of
Investor or by wire transfer to Investor.


9.            Amendment of Guaranty.  No term or provision of this Guaranty
shall be amended, modified, altered, waived or supplemented except by a writing
signed by the party/ies to be bound thereby.
 
10.           Expenses.  Guarantor agrees to pay, or cause to be paid, on
demand, and to save Investor harmless against liability for, any and all costs
and expenses (including fees and disbursements of counsel) incurred or expended
by Investor in connection with the enforcement of or preservation of any rights
under this Guaranty.
 
11.           Waivers.
 
(a)           Guarantor hereby waives (i) notice of acceptance of this Guaranty;
(ii) presentment and demand concerning the liabilities of Guarantor, except as
expressly hereinabove set forth; (iii) any right to require that any action or
proceeding be brought against any other person; (iv) any right to require that
Investor seek enforcement of any performance against any other person, prior to
any action against Guarantor under the terms hereof; and (v) to the fullest
extent permitted by law, any defenses which limit the liability of or exonerate
guarantors or sureties.
 
(b)           Except as to applicable statutes of limitation, no delay of
Investor in the exercise of, or failure to exercise, any rights hereunder shall
operate as a waiver of such rights, a waiver of any other rights or a release of
Guarantor from any obligations hereunder.
 
12.           Notice.  Any Demand, notice, request, instruction, correspondence
or other document to be given hereunder by any party to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
mailed by certified mail, postage prepaid and return receipt requested,
recognized overnight courier or by telecopier or electronic mail, receipt
acknowledged, to the address set forth on the signature page hereto for such
party.  Notice given by personal delivery or mail shall be effective upon actual
receipt.  Notice given by telecopier shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next business day after receipt if not received during the
recipient’s normal business hours.  All Notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal
delivery.  Any party hereto may change any address to which Notice is to be
given to it by giving notice of such change of address as provided above.
 
 
6

--------------------------------------------------------------------------------

 
 
13.           Force Majeure.  Neither party shall be liable for any default or
delay in the performance of its obligations under this Agreement if and to the
extent such default or delay is caused by fire, flood, earthquake, elements of
nature or acts of God, riots, terrorism, civil disorders, rebellions or
revolutions in any country, or any other similar cause beyond the reasonable
control of such party; and provided the non-performing party is without fault in
causing such default or delay, and such default or delay could not have been
prevented by reasonable precautions and cannot reasonably be circumvented by the
non-performing party through the use of alternate sources, workaround plans or
other means (any such event for which a party is not liable for default or delay
in the performance of its obligations).  In the event of a force majeure event
lasts in excess of 120 days, the parties shall cooperate in an effort to permit
the resumption of payments notwithstanding the occurrence of any force majeure.
 
14.           Miscellaneous.  THIS GUARANTY SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MINNESOTA,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Each party hereto hereby
submits itself to the non-exclusive jurisdiction of the state and federal courts
sitting in Minneapolis, Minnesota for the resolution of disputes hereunder. This
Guaranty shall be binding upon Guarantor, its successors and assigns and inure
to the benefit of and be enforceable by Investor and its successors and
assigns.  The Agreement and this Guaranty embody the entire agreement and
understanding between Guarantor and Investor and supersede all prior agreements
and understandings relating to the subject matter hereof.  The headings in this
Guaranty are for purposes of reference only, and shall not affect the meaning
hereof.  This Guaranty may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.  Guarantor may assign its rights and obligations under this Guaranty
(i) to any affiliate of Guarantor, provided that the creditworthiness of such
affiliate is equivalent or better than that of Guarantor (as of the date of this
Guaranty), or (ii) to any Person (as such term is defined in the Operating
Agreement) that succeeds to all or substantially all of Guarantor’s business by
way of merger, sale of assets or otherwise, without, in either case, the consent
of any other party.
 
 


 
 
[Signatures on Next Page]
 
 
7

--------------------------------------------------------------------------------

 
 
EXECUTED as of the day and year first above written.



  GUARANTOR:           JUHL WIND, INC.                
 
By:
        Name:       Title:                     Address:     996 190th Avenue    
Woodstock, MN 56186     Fax: 507.777.4344        





 

ACCEPTED:                 INVESTOR:          
GEO INVESTORS RENEWABLE
INFRASTRUCTURE FUND, LP
          By:    
Name:
   
Title:
          Address:                 Fax:        

 